EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Fainberg, Registration No. 50,441 on 8/30/2022.
The following claims had been amended:
1. (Currently Amended) A care robot controller of a care robot, comprising: a controller body, a gesture parsing unit and a tactile sensing unit, wherein: 
the controller body is connected with the care robot, the gesture parsing unit, and the tactile sensing unit respectively, and comprises slide rails, finger slot sliders, and a joystick, wherein the finger slot sliders are movably arranged on the slide rails and configured to receive pressing, and the joystick is configured to control the care robot; 
the gesture parsing unit is configured to parse three-dimensional gestures of the controller body, and control the care robot to perform corresponding actions when the three-dimensional gestures of the controller body are in line with preset gestures; and 
the tactile sensing unit is configured to sense the pressing received by the finger slot sliders and initiate a user mode corresponding to [[the]] pressing information, so that the controller body provides corresponding vibration feedback, 
wherein the controller body comprises filling sliders and four slide rails arranged around the controller body, wherein each slide rail corresponds to a finger slot slider     and at least one filling slider, and the finger slot slider and the filling slider form a circular ring and are movably arranged on the slide rail, 
wherein the controller body further comprises a first button and a second button, and the tactile sensing unit activates the controller body and controls the first button and the second button to provide vibration feedback when the first button and the second   button receive pressing at the same time, 
wherein the tactile sensing unit is configured to control the four finger slot sliders on the four slide rails to provide vibration feedback after the controller body is activated, and then sense the pressing received by the finger slot sliders, and if [[the]] a pressing mode corresponds to a stored user mode, initiate a corresponding user mode and invoke a corresponding sensing feedback model to sense 
control the finger slot sliders to provide vibration feedback, record [[the]] pressure values sensed by the finger slot sliders and the current corresponding             vibration feedback intensity, and thereby train an initial sensing feedback model,
wherein the tactile sensing unit is preset with pressing rules corresponding to      operating modes, and if an operating mode corresponding to [[the]] a sensed 
pressing rule exists after the first button receives pressing in the user mode, 
triggers the care robot controller to enter into the corresponding operating mode,
wherein the operating mode comprises a care robot movement control mode, in which the joystick is activated after it is swung in [[the]] a circumferential direction, 
the controller body is activated after it is turned in the circumferential direction, and the        gesture parsing unit parses an inclination angle ϴ of the controller body, and if the          inclination angle ϴ meets a criterion "preset threshold α<ϴ<preset threshold β”,             calculates [[the]] a movement direction and speed corresponding to the inclination 
angle ϴ, and thereby controls [[the]] a movement of the care robot.

7. (Currently Amended) The care robot controller according to claim 1, wherein the operating mode comprises a care robot arm control mode, in which the joystick is activated after it is swung in the circumferential direction, the controller body is activated after it is turned in the circumferential direction, and the gesture parsing unit parses an inclination angle ϴ of the controller body, and if the inclination angle ϴ meets a criterion "preset threshold α<ϴ<preset threshold β”, controls the ends of the care robot arms to move up or down according to the inclination angle ϴ  if [[the]] an orientation of the controller body is within [[the]] a range of a preset first sector; or controls the ends of the care robot arms to rotate in a forward or backward direction in a horizontal plane according to the inclination angle ϴ if the orientation of the controller body is within [[the]] a range of a preset second sector.

8. (Currently Amended) The care robot controller according to claim 7, wherein the operating mode comprises a care robot jaw control mode, the care robot controller enters into the care robot jaw control mode when the second button is pressed in the care robot arm control mode of the care robot controller, and in the care robot jaw control mode, the gesture parsing unit parses an inclination angle ϴ of the controller body, and if the inclination angle ϴ meets a criterion "preset threshold α<ϴ<preset threshold β”, controls the jaws of the care robot arms to grip or release according to the inclination angle ϴ if the orientation of the controller body is within the range of [[a]] the preset first sector; or controls the ends of the care robot arms to rotate in a forward or backward direction in a vertical plane according to the inclination angle ϴ if the orientation of the controller body is within the range of [[a]] the preset second sector.

10. (Currently Amended) The care robot controller according to claim 9, wherein the sensing feedback model is configured to learn [[the]] ranges of pressure on the finger slot sliders and combinations of the pressure values in a specific user mode, and adjust [[the]] pressing thresholds for the vibration feedback of the finger slot sliders according to the ranges of pressure and the combinations of the pressure values.


4.	The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the amended limitations recited in claim 1, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Thus, claim 1 is allowed over the prior arts of record.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143

/XUYANG XIA/Primary Examiner, Art Unit 2143